PER CURIAM.
Appellants seek review of an adverse final summary judgment entered in a negligence action they brought against Appel-lees Bettie and Cecil Henderson. Appellants’ sole theory is that Appellee Reimer acted as the agent of the Hendersons when operating a riding lawn mower owned by the Hendersons. The record in this case contains no evidence, nor would it support an inference, that the Hendersons, or anyone acting on their behalf, enlisted Reimer to mow grass at the Hendersons’ rental property on the day of the accident that injured young Ciera Nobles, appellants’ adopted daughter. Accordingly, we AFFIRM the summary final judgment.
KAHN, BROWNING and LEWIS, JJ., concur.